Citation Nr: 1217829	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-08 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for compensation purposes for the residuals of dental trauma.  

2.  Entitlement to service connection for dental treatment purposes including as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

John Francis, Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to April 1988 and from July 1989 to October 2006. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In the Veteran's June 2006 claim for service connection for a dental disability, the Veteran reported that he sustained trauma to a front tooth in service and that he sustained a break in the tooth after service related to service-connected diabetes.   
In view of the separate criteria for service-connection for the purposes of disability compensation and for the purposes of post-service dental treatment, the Board recharacterized the issues on appeal as captioned above.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The issue of service connection for dental disease for the purposes of dental treatment is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

The Veteran did not sustain dental trauma or the loss of substance of the maxilla or mandible without loss of continuity where the lost masticatory surface cannot be restored by suitable prosthesis in service.  




CONCLUSION OF LAW

The criteria for service connection for compensation purposes for residuals of dental trauma have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, Diagnostic Code 9913, 17.12 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In November 2007, the RO provided a notice relevant to service connection for dental trauma that met the requirements.  The notice informed the Veteran of the five elements that must be substantiated for service connection and of VA's and the Veteran's respective responsibilities to obtain relevant evidence.  The notice did not advise the Veteran of the criteria for service connection for dental treatment purposes, and this will be addressed in more detail in the remand section below.  The notice did not provide the criteria for service connection for compensation purposes on a secondary basis.  Although the Veteran suggested that a service connected disability caused or aggravated his dental deficits, service connection for dental disabilities for compensation purposes is available only for residuals of trauma.  Therefore, the absence of notice of the secondary service connection criteria based on causation or aggravation by disease is not prejudicial in this case. 

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has not obtained an examination for reasons provided below.   Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.
 
The Veteran served in the U.S. Army in his first period of active duty and as an information systems technician in the U.S. Navy in the second period of active service.  The Veteran retired at the rank of Petty Officer First Class.  He contends that he experienced trauma to a front tooth in service in 2004 and a fracture of the tooth after service as a result of service connected diabetes.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for a dental condition that resulted from combat or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  
38 C.F.R. § 3.381 (a), 17.161.  A ratable disability for traumatic loss of teeth is available if there is loss of substance of the maxilla or mandible without loss of continuity where the lost masticatory surface cannot be restored by suitable prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 9913.  

In his June 2007 claim, the Veteran reported trauma to a "front tooth" in 2004.   In a May 2008 statement, the Veteran further reported that he injured tooth 9 playing football while serving on shore duty at a recruiting command in Tennessee.  He reported that he sought treatment immediately at a medical clinic adjacent to the playing field.  

Service treatment and dental records for the Veterans period of Army service are silent for any dental trauma or treatment of tooth 9.  Service treatment records for naval service including many records of outpatient care at the shore duty base clinic in Tennessee from 2002 to 2005 are silent for treatment for any traumatic injury of the head or mouth or for any sports related injuries.  

Service dental records for the entire period of naval service are extensive, showing frequent encounters for dental care.  The records are silent for any incident of dental trauma.  The earliest notation for tooth 9 was in November 1996 when a dentist noted multiple caries.  In December 1996, a dentist noted that tooth 9 should be entered into a dental care plan as it required endodontic treatment.  The Veteran underwent several treatment sessions for other higher priority teeth.  In March 1997, a dentist noted that tooth 9 had a history of a direct pulp cap.   In early April 1997, tooth 9 remained in the plan for an endodontic treatment but later the same month, a dentist noted that the tooth was asymptomatic and that the periodontal ligament was intact.  The dentist concluded that a root canal procedure was not required.  

In May 2002, a dentist noted that tooth 9 had "access" mesial to the canal with acute periodonitis and recommended a root canal procedure.  The dentist noted poor oral health conditions.  In June 2002, an endodontic procedure was performed with additional build-up and fillings placed one week later.  The fillings were again repaired in May 2003.  In June 2004, a dentist replaced a broken crown on adjacent tooth 8 and, one week later, another dentist re-cemented a loose crown on tooth 9.  Neither dentist noted that the loose crowns were the result of trauma.  In July and September 2004, another root canal procedure and crown were performed on tooth 9.  A dentist noted that the tooth structure was sound.  From February to June 2005, dentists performed multiple root canal procedures and crown replacement.  Dentists noted that it was becoming more difficult for the crowns to remain in place and that the Veteran should consider an implant when he stopped smoking.  

In medical history questionnaires in December 2004 and at the time of his retirement in September 2006, the Veteran denied any severe tooth or gum trouble and noted only that he needed some fillings repaired and a dental cleaning.  His only report of a traumatic injury was to an ankle.    

In April 2007, six months after retirement, the Veteran sought dental treatment at a military base dental clinic.  Records of this care have been associated with the claims file.  The dentist noted that the tooth 9 crown had fallen off the post but with no indication of fracture.  Several weeks later, a dentist noted food contamination in the root canal.  The Veteran reported that he had sought care immediately after the crown became dislodged.  The dentist noted calcification at the root structure at the level of the gingiva.  In May 2007, a dentist noted that caries were removed but that the tooth was not restorable.  However, dentists indicated that a prosthesis or implant was a viable option.  An access closure was placed and the Veteran advised that he was no longer eligible for military clinic care and would have to seek care from civilian providers.  

The Board concludes that service connection for compensation purposes for residuals of dental trauma is not warranted.  The Veteran is competent to report a traumatic sports event in 2004.   However, the Board concludes that his report of a front tooth injury at any time is not credible.   Dental records showed extensive treatment to tooth 9 throughout the Veteran's active service and in the seven month period after service as discussed above.  None of the dentists made any notation of trauma, and there is no evidence of damage to the body of the maxilla or mandible.  Rather, the treatment was for caries, abcesses, and periodontal disease and not loss of the alveolar process.  On two occasions in 2004 and 2006, the Veteran did not report a history of facial or mouth trauma and, inexplicably, did not acknowledge the severe tooth and gum trouble that was clearly shown in the dental records.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

For this claim, the current disability for compensation purposes must be residuals of dental trauma with loss of loss of substance of the maxilla or mandible without loss of continuity where the lost masticatory surface cannot be restored by suitable prosthesis.  The Board determined that the Veteran's report of a traumatic injury was not credible as it was inconsistent with the extensive records of dental treatment that showed recurrent caries, abscesses, periodontal disease, and poor oral health.  Even if there were a contribution by diabetes to the Veteran's state of oral health, there was no mention of any trauma or residuals related to trauma.  Military examinations after service also show no residuals of trauma or loss of the maxilla or mandible.  As there is no credible medical evidence of a qualifying disability during or after service, the criteria for an examination have not been met.  

Therefore, as there is no credible lay or medical evidence of dental trauma in service, service connection for compensation purposes is not warranted.  Because there is no evidence of trauma or loss of alveolar process, the Board need not address here an issue of a relationship between the caries and periodontal disease and service-connected diabetes.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for residuals of dental trauma is denied.  


REMAND

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  The issue is raised in the service treatment records and by the Veteran in his claim when he noted that "...I need some dental work." The RO did not address this issue in the November 2007 notice or adjudicate the issue in the March 2008 decision or the October 2008 statement of the case.  However, the RO did provide a brief statement of the nature of the entitlement in the March 2008 decision and noted that a copy of his claim was sent to the Hampton, Virginia VA Medical Center Dental Clinic.  

Service connection for the purposes of dental treatment is a matter that must be adjudicated by the RO in the first instance including a determination on timely receipt of claim, relevance of post-service treatment at a military clinic, and position in the appropriate dental treatment class under the provisions of 38 C.F.R. § 17.161 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Request all records of dental care that may have been provided at the Hampton Virginia VAMC Dental Clinic. Associate any records received with the claims file. 

2.  Provide the Veteran and his representative with notice of the criteria for establishing service connection for the purposes of dental treatment for tooth 9 and VA's and the Veteran's respective responsibilities to obtain any additional relevant evidence. 

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, adjudicate the claim for service connection for the purposes of dental treatment for tooth 9.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of her claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, if necessary, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


